AKIN, Justice.
This is an appeal from a temporary injunction granted plaintiff Cole enjoining the commissioners court from abolishing and refusing to fund the position of one of plaintiff’s clerks. Robert R. Cole, justice of the peace, precinct one, place one of Dallas County, sued the commissioners court of Dallas County to enjoin the commissioners court from reducing the size of his staff from ten to nine, contending that the commissioners court abused its discretion in ordering the reduction. The commissioners court asserted that its action in reducing Judge Cole’s staff was a proper exercise of its constitutional and statutory power over county business. Since the commissioners are not adversely affected by the injunction granted, we dismiss their appeal.
The controversy arose on January 1,1976, when the boundaries of the justice of the peace precincts were revised. After the redistricting, the commissioners court found that, due to the substantial decrease in both area and in population of precinct one, Judge Cole would need only nine clerks in order to operate effectively. Judge Cole disagreed and filed this action. At the hearing, there was evidence that two members of Judge Cole’s staff had submitted their resignations, to be effective February 29, 1976. The court granted a temporary injunction from which order the commissioners have perfected their appeal.
The order granting the temporary injunction states:
Defendants . . . are hereby temporarily enjoined and restrained from abolishing the position of one of the staff members of the staff of plaintiff as justice of the peace, and for removal of one of said staff members, and from refusing to finance continuance of such staff member’s position as continuance of same is hereby ordered.
But, it appearing to this court that two of plaintiff’s said staff members are imminently about to resign from plaintiff’s said staff, it is further ordered by this court that one of these positions will not be filled after 29 February 1976.
This order was signed on February 26, 1976. The first paragraph of the order restrains the commissioners from abolishing the position, from removing one staff mem*268ber, and from refusing to finance the position. These restraints are qualified, however, by the second paragraph. That paragraph prohibits the commissioners from filling the position after February 29, when, according to the evidence, vacancies would occur. When the two paragraphs of the order are read together, it permits Judge Cole to work with a ten-person staff between February 26 and February 29, but thereafter the commissioners court may require him to work with a staff of nine. Consequently, the commissioners are not in fact ordered to finance continuance of the tenth staff member’s position pending final trial.
We conclude, therefore, that only Judge Cole was adversely affected by this order after February 29, 1976. He has not appealed, and neither has he filed cross-points. The right of appeal rests only in an aggrieved party to a lawsuit. Tex.Rev.Civ. Stat.Ann. art. 2249 (Vernon 1971); McFarling v. Lapham, 489 S.W.2d 435, 440 (Tex.Civ.App. — Beaumont 1972, writ ref’d n.r.e.); Texas Employers Insurance Ass’n v. Howell, 107 S.W.2d 391, 392 (Tex.Civ.App.— Dallas 1937, writ dism’d). Since we have concluded that the commissioners are not now aggrieved by the order, it necessarily follows that the appeal prosecuted by them should be dismissed. This is because one may not complain of a judgment that does not adversely affect him. E. g., Shell Petroleum Corp. v. Grays, 131 Tex. 515, 114 S.W.2d 869, 870 (1938).
Appeal dismissed.